     Case: 1:18-cv-02457-PAG Doc #: 73-1 Filed: 07/18/19 1 of 7. PageID #: 885




                                                                    Page 1

1                        IN THE UNITED STATES DISTRICT COURT

2                               NORTHERN DISTRICT OF OHIO

3                                    EASTERN DIVISION

4




5

6               OUTDOOR PRODUCT INNOVATIONS,

                INC.,

7

8                          Plaintiff,
9

                         vs.                       Case No. 1:18-CV-02457

10

11              JEST TEXTILES, INC., et al.,

12

                          Defendants

13

14

15

                                        Deposition of
16                                      JAMES LEVIS

17

                                        June 21, 2019

18                                         9:49 a.m.

19                                         Taken at:

20               Singerman, Mills, Desberg & Kauntz Co., L.P.A.
21                             3333 Richmond Road, Suite 370
22                                   Beachwood, Ohio
23
                                                                          EXHIBIT
24

25                          Renee L. Pellegrino, RPR, CLR          li        i

                                    Veritext Legal Solutions
      www.veritext.com                                                  888-391-3376
Case: 1:18-cv-02457-PAG Doc #: 73-1 Filed: 07/18/19 2 of 7. PageID #: 886
Case: 1:18-cv-02457-PAG Doc #: 73-1 Filed: 07/18/19 3 of 7. PageID #: 887
Case: 1:18-cv-02457-PAG Doc #: 73-1 Filed: 07/18/19 4 of 7. PageID #: 888
Case: 1:18-cv-02457-PAG Doc #: 73-1 Filed: 07/18/19 5 of 7. PageID #: 889
Case: 1:18-cv-02457-PAG Doc #: 73-1 Filed: 07/18/19 6 of 7. PageID #: 890
Case: 1:18-cv-02457-PAG Doc #: 73-1 Filed: 07/18/19 7 of 7. PageID #: 891
